965 So.2d 1189 (2007)
Dwayne Keith HEAD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-3184.
District Court of Appeal of Florida, First District.
September 12, 2007.
Dwayne Keith Head, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Dwayne Keith Head complains that he was deprived of the effective assistance of appellate counsel in the course of a postconviction appeal docketed before this court as case number 1D03-5073. Inasmuch as mandate in that appeal issued more than two years ago, Head's petition is untimely under rule 9.141(c)(4)(B). More to the point, although it appears that Head is claiming he was deprived of the services of appellate counsel despite an order of the trial court appointing counsel for purposes of the appeal, this court's records reflect that in fact appointed counsel did appear on petitioner's behalf in the prior appeal. Accordingly, we conclude that even if Head's claim were not procedurally barred, it nonetheless is without any factual support.
PETITION DENIED.
BROWNING, C.J., PADOVANO and THOMAS, JJ., concur.